Case 1:19-cr-00099-TSE Document 150 Filed 06/23/21 Page 1 of 1 PagelD# 587

AO 458 (Rev. 06/09) Appearance of Counsel

UNITED STATES DISTRICT COURT

for the
Eastern District of Virginia [~]

UNITED STATES OF AMERICA )
Plaintiff )
v. ) Case No. Criminal No. 1:19-CR-99
CHRISTOPHER WARREN LAPP )
Defendant )
APPEARANCE OF COUNSEL
To: The clerk of court and all parties of record

I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

the City of Alexandria, a municipal corporation of Virginia, and its Dept. of Community & Human Services

¢
Date: 06/23/2021 |

Attorney's signature

George McAndrews, VSB No. 23618

Printed name and bar number

Office of the City Attorney
301 King Street, Suite 1300
Alexandria, Virginia 22314

Address

george.mcandrews@alexandriava.gov
E-mail address

(703) 746-3750

Telephone number

(703) 838-4810
FAX number
